812 So.2d 599 (2002)
J.W., Father of K.W., J.L., and C.H., Children, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D01-2736.
District Court of Appeal of Florida, Fifth District.
April 5, 2002.
Madonna H. Whittaker, Altamonte Springs, for Appellant.
James A. Sawyer, Jr., Department of Children and Families, Kissimmee, for Appellee.
PER CURIAM.
AFFIRMED. See State v. Osborne, 781 So.2d 1137, 1139-40 (Fla. 5th DCA 2001). ("With respect to time-limit statutes the general rule is that requirements relating to the time within which an act must be done are directory rather than mandatory or jurisdictional, unless a contrary intent is clearly expressed ... a proper test of legislative intent is to focus on the likely consequences of holding a particular time limitation mandatory, in an attempt to ascertain *600 whether those consequences would defeat or promote the purpose of the enactment.") (quoting People v. Curtis, 177 Cal.App.3d 982, 223 Cal.Rptr. 397, 399 (1986)).
SHARP, W., PALMER and ORFINGER, R. B., JJ., concur.